Citation Nr: 0714949	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-15 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for chronic low back strain with degenerative changes at L5-
S1.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that denied an increased evaluation for chronic 
low back strain with degenerative changes at L5-S1, evaluated 
as 20 percent disabling. 

In June 2005, the veteran was afforded a personal hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

During the course of his June 2005 personal hearing, the 
veteran indicated that he was receiving routine treatment for 
his back disability through the Newington VA Medical Center 
(VAMC).  He stated that he was seen at least every six 
months.  A review of the record shows that records from the 
West Haven VAMC have been obtained through July 2004.  There 
is no indication that a request for VA records since 2004 has 
been made.  It is essential that any outstanding VA treatment 
or hospitalization records be obtained and reviewed.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered).

The Board also finds that the report of the veteran's most 
recent (March 2005) VA examination is inadequate for rating 
purposes.  Specifically, the examiner stated that strenuous 
activities and repetitive use would likely cause the veteran 
to suffer an additional loss of range of motion of the lumbar 
spine due to pain.  The examiner did not quantify the degree 
of the additional loss.  Recognition is given to the findings 
of the physical examination that indicated that the veteran 
had a range of forward flexion to 40 degrees, and that it was 
possible for him to achieve forward flexion to 55 degrees 
with pain.  However, such a finding does not appear to 
contemplate whether there would be additional loss of range 
of motion due to pain on repetitive use.  The veteran should 
therefore be scheduled for another VA examination.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the status of a 
disability is a medical determination which must be made from 
the records, without resort to independent medical judgment 
of the Board).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the West Haven VAMC and/or Newington 
VAMC, dated since July 2004.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if the records 
are not available.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
examination of his lumbar spine.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests, including 
x-rays if indicated, should be conducted.  
A rationale for any opinion expressed 
should be provided.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected chronic 
low back strain with degenerative changes 
at L5-S1.  

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.  

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

If there would be additional loss of range 
of motion due to pain on repetitive use, 
the examiner is asked to quantify that 
additional loss of range of motion in 
degrees.  

3.  Following completion of the foregoing, 
if any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


